                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


STEVE BOLIN,                                         )
                                                     )
           Plaintiff,                                )
                                                     )
      v.                                             )       Case No. 4:18-CV-1052 NAB
                                                     )
NANCY A. BERRYHILL,                                  )
Acting Commissioner of Social Security,              )
                                                     )
           Defendant.                                )


                               MEMORANDUM AND ORDER

       This matter is before the undersigned after review of the file. The parties have consented

to the jurisdiction of the undersigned United States Magistrate Judge pursuant to 28 U.S.C.

§ 636(c)(1). [Doc. 8.] On June 29, 2018, Plaintiff filed a Complaint seeking judicial review of an

administrative decision that denied Plaintiff’s application for disability insurance benefits and

supplemental security income. On September 17, 2018, Defendant filed an Answer to the

Complaint and a certified copy of the Administrative Record. [Docs. 10, 11.] Plaintiff filed a

Brief in Support of the Complaint on January 21, 2019. [Doc. 20.] Defendant requested and

received an extension of time until March 22, 2019 to file the Brief in Support of Answer.

       As of the date of this Order, Defendant has not filed a Brief, nor has Defendant filed another

Motion for an Extension of Time. Defendant’s Brief is now past due. The undersigned therefore

orders Defendant to show cause, in writing, the reasons for failure to file the Brief in Support of

Answer.

       Accordingly,
       IT IS HEREBY ORDERED that Defendant shall show cause, in writing, the reasons for

failure to file the Brief in Support of Answer no later than April 15, 2019.




                                                 NANNETTE A. BAKER
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 4th day of April, 2019.




                                                 2
